               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMEY JACKSON,

                      Plaintiff,
                                                      Case No. 18-CV-446-JPS
 v.

 DENNIS DEVALKENAERE, CARLOS
 RUTHERFORD, JAMES                                                    ORDER
 HUTCHINSON, SCOTT SCHMITZ,
 ERIK GULBRANDSON, and
 PATRICK PAJOT,

                      Defendants.


       This case comes before the Court on Plaintiff’s allegations that his

Sixth Amendment rights were violated when he was placed in a lineup

without counsel present. (Docket #1, #12). On February 22, 2019,

Defendants, who are all Milwaukee Police Department (“MPD”) officers,

filed a motion for judgment on the pleadings, alleging that qualified

immunity protects them against liability because it was unclear whether the

right to counsel had attached when they conducted the lineup. (Docket #37).

That motion is fully briefed, and for the reasons explained below, will be

granted. Plaintiff also filed a motion to clarify or, in the alternative, compel,

certain discovery responses. (Docket #41). Because the motion for judgment

on the pleadings will be granted, the motion to clarify or, in the alternative,

compel, will be denied as moot.

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 12(c) permits a party to move

for judgment after the complaint and answer have been filed by the parties.
Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). A

motion for judgment on the pleadings is governed by the same standard as

a motion to dismiss for failure to state a claim under Rule 12(b)(6). Adams v.

City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). To survive a

challenge under Rule 12(c) or 12(b)(6), a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Id. at 480–81.

2.     RELEVANT ALLEGATIONS

       On May 28, 2014, Plaintiff was arrested by the MPD for an attempted

homicide. Allegedly, Plaintiff had engaged in a gun battle with another

person, and a nearby child was struck with a stray bullet. (Docket #1-1 at 2;

Docket #12 at 3). After Plaintiff was booked at the Milwaukee County Jail,

two MPD officers attempted to interview him about the incident. (Docket

#1 at 2). He declined to speak without counsel present, so the interview

promptly ended. Id.

       The next day, on May 29, 2014, one of the officers filed an affidavit

regarding the shooting incident with Milwaukee County Circuit Court

Commissioner Rosa Barillas (“Commissioner Barillas”). Id. The officer

sought a probable cause determination so as to justify Plaintiff’s continued

detention. Commissioner Barillas found probable cause to support the


                                  Page 2 of 8
charged crimes—homicide and a probation violation—and set Plaintiff’s

bail at $250,000. Id. at 2–3.

       The day after that, as part of their investigation of the shooting,

Defendants required Plaintiff to participate in an identification lineup. Id.

at 3. Plaintiff was unwilling to participate in the lineup, and was not offered

or afforded counsel during this process. Id. At the lineup, witnesses to the

shooting positively identified Plaintiff as the opponent in the shootout.

(Docket #12 at 4).

3.     ANALYSIS

       The Defendants do not dispute that Plaintiff’s Sixth Amendment

rights were violated when he was denied counsel at the police lineup.

Rather, they contend that, pursuant to the doctrine of qualified immunity,

the law was not so clearly established that a reasonable officer would have

known that Plaintiff was entitled to counsel during the lineup. The Court

agrees with Defendants for the reasons explained below.

       3.1     Qualified Immunity

        Qualified immunity shields officials from the civil consequences of

their constitutional violations when the law did not put the officials on clear

notice that their conduct would be unlawful. Saucier v. Katz, 533 U.S. 194,

202 (2001); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (holding that the

doctrine protects officials from civil liability when they perform

discretionary functions “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person

would have known.”). “Put simply,” says the Supreme Court, “qualified

immunity protects ‘all but the plainly incompetent or those who knowingly

violate the law.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)). The test for qualified immunity is (1)


                                 Page 3 of 8
whether      the   defendants’   alleged   actions    violated    the   plaintiff’s

constitutional rights; and (2) “whether the implicated right was clearly

established at the time.” Jones v. Wilhelm, 425 F.3d 455, 461 (7th Cir. 2005).

Once the defense is raised, the plaintiff bears the burden to defeat it.

Weinmann v. McClone, 787 F.3d 444, 450 (7th Cir. 2015).

         To overcome an assertion of qualified immunity, Plaintiff must first

proffer facts which, if believed, amount to a violation of his constitutional

rights. Katz, 533 U.S. at 201. The parties do not dispute that Plaintiff’s Sixth

Amendment rights were violated, so the Court will focus its analysis on

whether the law was clearly established such that reasonable officers would

know that their conduct violated the Constitution. A right is clearly

established if it would be obvious to a reasonable state actor that “what they

are doing violates the Constitution, or if a closely analogous case establishes

that the conduct is unconstitutional.” Siebert v. Severino, 256 F.3d 648, 654–

55 (7th Cir. 2001). Factually identical precedent is not necessary; the guiding

question is whether the official would have had “fair warning” that the

conduct was unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741 (2002). “In

determining whether a defendant’s alleged actions violated a clearly

established right, courts may properly take into account any information

the defendant ought reasonably to have obtained.” Jones, 425 F.3d at 461.

         It is well-established that the right to counsel is “pegged. . .to ‘the

initiation of adversary judicial criminal proceedings—whether by way of

formal     charge,   preliminary    hearing,     indictment,     information,   or

arraignment.’” Rothgery v. Gillespie Cty., 554 U.S. 191, 198 (2008) (citing and

quoting Kirby v. Illinois, 406 U.S. 682, 689 (1972)). The question of when

adversarial criminal proceedings begin has been the subject of some

litigation, but the Supreme Court affirms that “a criminal defendant’s initial


                                   Page 4 of 8
appearance before a judicial officer, where he learns the charge against him

and his liberty is subject to restriction, marks the start of adversary judicial

proceedings that trigger attachment of the Sixth Amendment right to

counsel.” Id. at 213. In Rothgery, the Supreme Court found that the right to

counsel attached at a combination bail/probable cause determination

hearing, despite the fact that the hearing itself was not a critical stage,

because the hearing signaled “the initiation of adversary judicial

proceedings.” Id. at 212.

       Relatedly, the Supreme Court instructs judicial officers to make a

determination of probable cause within 48 hours of an arrest. Cty. of

Riverside v. McLaughlin, 500 U.S. 44, 56 (1991). In Wisconsin, it is common

practice for judicial officers to make their probable cause determinations,

and decide bail, based on papers that include a standard form entitled

“Probable Cause Statement and Judicial Determination.” United States v.

West, No. 08-CR-157, 2009 WL 5217976, at *6–*7 (E.D. Wis. Mar. 3, 2009).

This begins the adversarial process in much the same way as the hearing at

issue in Rothgery did, except that in Wisconsin, the defendant is not required

to appear before a judicial officer. See Wis. Stat. § 970.01 (permitting

defendants to waive their initial appearances “if the initial appearance is

conducted by telephone or live audiovisual means”).

       Against this legal landscape, post Rothgery, at least two courts in this

circuit have determined that prosecution formally begins—and the right to

counsel attaches—when a commissioner signs the probable cause

determination forms. West, 2009 WL 5217976, at *9; United States v. Mitchell,

No. 15-CR-47, 2015 WL 5513075, at *4 (E.D. Wis. Sept. 17, 2015); but see State

v. Garcia, 915 N.W.2d 729 (Table); 2018 WL 1738747 (Wis. Ct. App. Apr. 10,




                                  Page 5 of 8
2018).1 Accordingly, Plaintiff’s right to counsel would have attached when

Commissioner Barillas signed the probable cause determination and set his

bail at $250,000.00. Thus, when he was subsequently forced into a lineup

without counsel present, his Sixth Amendment rights were violated.

       The question here, however, is whether this law was clearly

established at the time of the violation, such that a reasonable officer would

have known that Plaintiff was entitled to counsel during his lineup. While

a post-indictment lineup is “a critical stage of the prosecution at which” the

right of counsel attaches, United States v. Wade, 388 U.S. 218, 237 (1967), in

this case, where there is no indictment, the result is less clear. There is

certainly “grave potential for prejudice, intentional or not, in [a] pretrial

lineup,” id. at 236, and law enforcement cannot skirt constitutional concerns

simply by conducting a lineup earlier in the proceedings. Nevertheless, the


       1
         The appeals court in Garcia determined that Rothgery required an
initial appearance before a judge in order for the right to counsel to attach.
2018 WL 1738747, at *4–*6. This Court wholeheartedly disagrees with the
state court’s interpretation of Rothgery due to the concerns expressed by the
court in West:
              A conclusion regarding a defendant's Sixth
              Amendment right to counsel based on form, i.e.
              the physical appearance before a judicial officer,
              rather than substance, i.e. a judicial officer
              finding probable cause, fixing bail, and the
              arrestee being informed of the preliminary
              charges against him, would lay the groundwork
              for absurd results that are antithetical to
              constitutional aims.
West, 2009 WL 5217976, at *9. Regardless of the outcome of the state court’s
decision, however, Garcia demonstrates that the moment at which the right
to counsel attaches has been a point of legal debate.




                                 Page 6 of 8
discussion above demonstrates that the moment at which the adversarial

process is initiated has been slow to define itself. One of the most illustrative

cases was decided over a year after the facts in Plaintiff’s case arose, and the

only other case on point was decided five years earlier. Mitchell, 2015 WL

5513075, at *4; West, 2009 WL 5217976, at *9. The Court must conclude that

as of May 2014, it was not clearly established that the right to counsel

attaches after the commissioner’s probable cause determination. See Jacobs

v. City of Chi., 215 F.3d 758, 767 (7th Cir. 2000) (holding that a right is clearly

established when there is “controlling Supreme Court precedent,” a “clear

trend in the caselaw,” or “widespread compliance with a clearly apparent

law”). However, this case should serve to define the contours of a

defendant’s right to counsel for the benefit of future officers.

4.     CONCLUSION

       For the reasons explained above, the Court will grant Defendants’

motion for judgment on the pleadings, and dismiss the case on qualified

immunity grounds. Plaintiff’s motion to clarify or to compel will be denied

as moot.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for judgment on the

pleadings (Docket #37) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to clarify

(Docket #41) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin, this 16th day of September, 2019.


                                   Page 7 of 8
  BY THE COURT:




  J.P. Stadtmueller
  U.S. District Judge




Page 8 of 8
